Order entered December 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00913-CV

                                SHEIK TEHUTI, Appellant

                                             V.

                            ATMOS ENERGY CORP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12135

                                         ORDER
       Before the Court is appellant’s December 18, 2014, Motion to Consolidate and Motion

for Annexed Brief. The motion is DENIED. The Court filed appellant’s amended brief on

December 18, 2014. Any amended brief by appellee must be filed no later than 30 days from the

date of this Order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE